EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Eisenberg on 6 May 2021.
The application has been amended as follows: 
Claim 1:
----- A diaper comprising:
a main panel having an interior surface in contact with skin of a user during use and an exterior surface exposed to an environment surrounding the user;
a sensor pad integral to the main panel of the diaper and defining at least two detection zones associated with the interior surface of the main panel;
a sensor port positioned on and accessible via the exterior surface of the main panel, the sensor port electrically coupled to the sensor pad through the main panel; and
a gadget including a gadget port for releasably coupling the gadget to the sensor port, such that the gadget is entirely maintained on an exterior of the diaper during use and wherein
the gadget is electrically connected to the sensor pad via the sensor port; [[and]]
the gadget send a test signal to the sensor pad via the sensor port and determines, based at least in part on a detected response to the test signal, that the gadget is properly connected to the sensor port; and


Claim 11:
----- A system comprising:
a diaper, including:
a main panel having an interior surface exposed to skin of a user during use and an exterior surface exposed to an environment surrounding the user during use;
a sensor pad defining a plurality of detection zones associated with the interior surface of the main panel;
a sensor port positioned on and accessible via the exterior surface of the main panel, the sensor port electrically coupled to the sensor pad through the main panel; and
a gadget releasably coupled to sensor port of the sensor pad via the exterior surface of the main panel, the gadget maintained entirely on an exterior of the diaper during use; and 
a smart device in wireless communication with the gadget;
wherein
the gadget is electrically connected to the sensor pad via the sensor port; [[and]]
the gadget send a test signal to the sensor pad via the sensor port and determines, based at least in part on a detected response to the test signal, that the gadget is properly connected to the sensor port; and
the gadget is configured to detect an exposure of the sensor pad to human waste, and responsive to the exposure, transmit an alert signal to the smart device, the of a location of the human waste via an identification of a first detection zone of the plurality of detection zones associated with the exposure. -----

Claim 22:
----- A gadget comprising:
a gadget port to releasably coupled the gadget to a sensor port of a sensor pad of a main panel of a diaper and to maintain an entirety of the gadget exterior to the diaper, wherein the sensor port is positioned along an exterior surface of the main panel, the sensor pad is positioned along an interior surface of the main panel, and the sensor port is electrically coupled to the sensor pad through at least a portion of the main panel;
a circuitry component to detect an exposure of the sensor pad to human waste; and
responsive to the exposure,[[; and]] a wireless communication interface to transmit an alert signal to a smart device in wireless communication with the gadget, the alert signal including an indication of a location of the human waste via an identification of a first detection zone of the plurality of detection zones of the sensor pad associated with the exposure;
wherein the gadget sends a test signal to the sensor pad via the sensor port and determines, based at least in part on a detected response to the test signal, that the gadget is properly connected to the sensor port. -----

Cancel Claim 24.

Claim 25:
----- The diaper of claim 1, wherein the sensor port includes two or more holes, each of the two or more holes configured to fasten with a pin of the gadget, each of the two or more holes to align during use. -----

Claim 26:
----- The diaper of claim 1, further comprising:
two or more tracking antennas position along the main panel, each of the tracking antennas to estimate an angle of arrival of a signal from an access point; and
wherein a distance of the gadget relative to the access point is determined based at least in part on the angle of arrival of the signal at each of the two or more tracking antennas; and
wherein an alert signal is transmitted via the access point in response to the distance meeting or exceeding a user determined separation distance. -----

Allowable Claims
Claims 1, 7-9, 11-20, 22-23, and 25-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Previously cited references do not disclose a gadget that connects to a sensor port through the main panel of the absorbent article while the sensor is on the interior surface of the main panel and the gadget is on the exterior surface.  Ales et al. (US 2009/0005748) discloses a diaper having multiple sensors/monitoring circuits across different zones of the diaper ([0051] and Fig. 1A), wherein these circuits are connected to a gadget (monitoring device 110, Fig. 8) via sensor ports (e.g., 124, [0088]) that extend through a thickness of the diaper.  However, Ales does not teach that the gadget is capable of communicating with a remote/smart device or that the gadget sends a signal to the sensors to determine if the gadget is properly connected to the sensor ports.  Stevens et al. (US 2019/0287678) discloses a gadget (transmitter 20) that has an LED indicator to show if the transmitter is properly connected to the sensor contacts.  However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        6 May 2021